        Case 7:21-cv-00150-LSC-HNJ Document 6 Filed 03/31/21 Page 1 of 4                                   FILED
                                                                                                  2021 Mar-31 PM 02:11
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

    ANTWOINE D. GRAY,               )
                                    )
        Plaintiff,                  )
                                    )
    v.                              )                   Case No. 7:21-cv-00150-LSC-HNJ
                                    )
    INMATE PRISONERS TRUST, et al., )
                                    )
        Defendants.                 )

                                MEMORANDUM OPINION
        The magistrate judge filed a report and recommendation on March 15, 2021,

recommending this action be dismissed without prejudice as frivolous and for failing

to state a claim upon which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A(b). (Doc. 4). The magistrate judge notified the plaintiff of his right to

file objections within fourteen (14) days of the report and recommendation (id.), and

on March 25, 2021, the court received the plaintiff’s timely objections (doc. 5).

        The majority of the plaintiff’s objections challenge the law this court must

apply, specifically 28 U.S.C. §§ 1914, 1915, and 1915A, as being “in bad faith fraud

of Fed. R. Civ. P. Rule 56(g) and Rule 60(b)(4).”1 (Doc. 5 at 1-5). However, the



1
  Fed.R.Civ.P. 56 concerns summary judgment procedures. Those rules do not apply in this
instance, as the plaintiff’s failure to state a viable claim prevents this case from proceeding to that
point. Fed.R.Civ.P. 60 provides instructions on how to receive relief from a judgment or order.
That Rule does not apply to a magistrate judge’s report and recommendation. Rather, Fed.R.Civ.P.
72 governs the process used here. As provided in Rule 72(b), the plaintiff filed written objections
       Case 7:21-cv-00150-LSC-HNJ Document 6 Filed 03/31/21 Page 2 of 4




plaintiff refused to pay the applicable filing fees or file a motion to proceed in forma

pauperis, and refused to file an amended complaint (see doc. 3), after being

instructed that he had failed to state any claim, against any named defendant, upon

which relief could be granted.

      A complaint “must contain sufficient factual matter … to state a claim to relief

that is plausible on its face.”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Specifically,

      [u]nder § 1915A, the district court must review a prisoner’s § 1983
      complaint “before docketing, if feasible, or, in any event, as soon as
      practicable after docketing.” 28 U.S.C. § 1915A(a). The district court
      must “identify cognizable claims,” id. § 1915A(b), and dismiss any
      portion of the complaint that [] is “frivolous, malicious, or fails to state
      a claim upon which relief can be granted.” Id. § 1915A(b)(1).

Dollar v. Coweta County Sheriff Office, 446 F. App’x 248, 250 (11th Cir. 2011); see

also Iqbal, 556 U.S. at 678. “[A]n action is frivolous if it is without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(quotation marks omitted); see also Netizke v. Williams, 490 U.S. 319, 325 (1989).

      Even if the plaintiff had complied with 28 U.S.C. §§ 1914 and 1915

concerning the costs of filing this action, because the plaintiff is a prisoner, the court

is required to review his claims, as set forth in § 1915A(a) and (b)(1). See e.g.,




to the report and recommendation and the undersigned district judge has considered those
objections as required by Rule 72(b)(3).


                                            2
      Case 7:21-cv-00150-LSC-HNJ Document 6 Filed 03/31/21 Page 3 of 4




Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1096 n.11 (11th Cir. 2014)

(“under 28 U.S.C. § 1915A, the district court may sua sponte dismiss a prisoner’s

complaint or any portion of the complaint for any of those four reasons [stated in §

1915A] prior to service of process.”). The plaintiff’s failure to state any valid legal

claim mandates dismissal. See e.g., White v. DeKalb Cty., 665 F. App’x 795, 797

(11th Cir. 2016). And, in any event, the court may dismiss this action based upon

the plaintiff’s refusal to comply with the court’s instructions to pay his filing fees or

file an application to proceed in forma pauperis, and to file an amended complaint.

See Wimbush v. Georgia, 673 F. App’x 965, 967 (11th Cir. 2016).

      The remainder of the plaintiff’s objections are similarly nonsensical. He

alleges that “[p]ursuant to the U.S. Government Accountability Act statutes under

Title 5 Appendix 4 § 104 subsection provisions we demand federal employees

Judge’s be held accountable for not affixing the writs and court process under 28

U.S.C. § 1691, in violation of 28 U.S.C. § 563 and § 453.” (Doc. 5 at 5 (errors in

original)). As no writ or process has been issued, § 1691 has no bearing on the

plaintiff’s claims. The plaintiff’s “demand under 28 U.S.C. § 1653” (id., at 6) fares

no better, that code provision concerns amendment of pleadings to cure defective

allegations of jurisdiction. It provides no assistance to the plaintiff.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the


                                            3
      Case 7:21-cv-00150-LSC-HNJ Document 6 Filed 03/31/21 Page 4 of 4




court OVERRULES the plaintiff’s objections. The magistrate judge’s report is

ADOPTED and the recommendation is ACCEPTED. Therefore, in accordance

with 28 U.S.C. §§ 1915(e)(2) and 1915A(b), this action is due to be dismissed

without prejudice as frivolous and for failing to state a claim upon which relief can

be granted.

      A Final Judgment will be entered.

      DONE and ORDERED on March 31, 2021.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                160704




                                          4
